The opinion of the court was delivered by
Steele, J.
A question arises in this case upon the allowance of interest. The rule in Vermont allows interest upon running book accounts unless there is an express or implied contract to the contrary, or some attending circumstance which makes it clearly inequitable. As the parties should settle as often at least as once a year, interest will be allowed on the annual balances due unless there is some special reason to make the ease exceptional. This was held in Langdon v. Castleton, 30 Vt. 295.
The ground upon which this case is claimed to be exceptional is that “the plaintiff did not present his bill for payment to the defendants until a short time previous to the beginning of this suit, although he at different times called for money which was not paid.”
The plaintiff was working at a fixed monthly salary. The defendants are not said to have been unaware of the debt, or even ignorant of the amount of it. They do not appear to have asked for a bill, or to have made any effort to pay the debt. They even failed to pay a part when asked. If it is neglect for the creditor not to present his bill, it certainly can be no less for the debtor to wait until it is presented.
It has never been held that the presentation of a bill and a de~ *494mand of payment necessarily precede a right to recover interest upon a balance of book accounts.
We think this case falls within the general class and the allowance of interest by the county court in accordance with the rule above stated was correct, — and it is affirmed.